          Case 5:20-cv-03117-SAC Document 8 Filed 10/05/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

VINCENT LEE WALKER,

               Plaintiff,

               v.                                           CASE NO. 20-3117-SAC

STATE OF KANSAS, et. al,

               Defendants.

                               MEMORANDUM AND ORDER

       Plaintiff brings this pro se civil rights action pursuant to 42 U.S.C. § 1983. The Court

granted Plaintiff leave to proceed in forma pauperis. (Doc. 5.) Plaintiff is housed at the Douglas

County Jail in Lawrence, Kansas (“DCJ”).         On September 3, 2020, the Court entered a

Memorandum and Order and Order to Show Cause (Doc. 6) (“MOSC”) granting Plaintiff until

September 30, 2020, in which to show good cause why his Complaint should not be dismissed.

The MOSC was returned an undeliverable (Doc. 7) and remailed by the Court. Plaintiff has

failed to respond by the Court’s deadline and has failed to show good cause why his Complaint

should not be dismissed.

       Plaintiff alleges in his Complaint (Doc. 1) that he was sentenced to serve six months in

custody and six months of probation. Plaintiff alleges that after serving seven months in custody

he was released on probation. Plaintiff alleges that a probation violation was issued almost a

month after he was supposed to be released from probation. Plaintiff is now in jail for the

probation violation which resulted in several new charges. Plaintiff alleges that his probation

officer mistakenly issued a probation violation after his probation was completed. Plaintiff

names as defendants: the State of Kansas; Jeremy Bryant, probation officer; and Paula B.

Martin, retired judge. Plaintiff seeks monetary damages.


                                                1
          Case 5:20-cv-03117-SAC Document 8 Filed 10/05/20 Page 2 of 3




       The Court found in the MOSC that before Plaintiff may proceed in a federal civil action

for monetary damages based upon an invalid conviction or sentence, he must show that his

conviction or sentence has been overturned, reversed, or otherwise called into question. Heck v.

Humphrey, 512 U.S. 477 (1994). If Plaintiff has been convicted and a judgment on Plaintiff’s

claim in this case would necessarily imply the invalidity of that conviction, the claim may be

barred by Heck. In Heck v. Humphrey, the United States Supreme Court held that when a state

prisoner seeks damages in a § 1983 action, the district court must consider the following:

       whether a judgment in favor of the plaintiff would necessarily imply the invalidity
       of his conviction or sentence; if it would, the complaint must be dismissed unless
       the plaintiff can demonstrate that the conviction or sentence has already been
       invalidated.

Heck, 512 U.S. at 487. In Heck, the Supreme Court held that a § 1983 damages claim that

necessarily implicates the validity of the plaintiff’s conviction or sentence is not cognizable

unless and until the conviction or sentence is overturned, either on appeal, in a collateral

proceeding, or by executive order. Id. at 486–87. Plaintiff has not alleged that the conviction or

sentence has been invalidated.

       The Court also found that the State of Kansas and its agencies are absolutely immune

from suits for money damages under the Eleventh Amendment; Plaintiff’s claims against the

state court judge should be dismissed on the basis of judicial immunity; and Plaintiff has not

alleged that Defendant Bryant was acting other than as an arm of the court. When the challenged

activities of a probation officer are intimately associated with the judicial phase of the criminal

process, they are entitled to absolute immunity. Tripati v. U.S.I.N.S., 784 F.2d 345, 348 (10th

Cir. 1986) (finding that probation officers who assist in the decision whether to order pretrial

release and in the selection of an appropriate sentence are an important part of the judicial

process and entitled to immunity).


                                                2
           Case 5:20-cv-03117-SAC Document 8 Filed 10/05/20 Page 3 of 3




         Plaintiff has failed to respond to the Court’s MOSC by the deadline and has failed to

show good cause why his Complaint should not be dismissed.            The MOSC provides that

“[f]ailure to respond may result in dismissal of this action without further notice for failure to

state a claim.” (Doc. 6, at 6.)

         IT IS THEREFORE ORDERED THAT this matter is dismissed for failure to state a

claim.

         IT IS SO ORDERED.

         Dated October 5, 2020, in Topeka, Kansas.

                                             s/ Sam A. Crow
                                             Sam A. Crow
                                             U.S. Senior District Judge




                                                3
